DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1-10 and 13-20 are added.
Accordingly, claims 1 – 20 are currently pending.
Response to Remarks
Applicant argues that the cited coupler 9a is not analogous to the claimed combiner.  See Remarks Pages 14 – 15. 
The previous Examiner does not appear to contest Applicant’s point of view in the interview summary dated March 25, 2022.
Based on Applicant’s remarks, review of the primary reference and Examiner’s interview summary dated March 25, 2022, the current Examiner agrees with Applicant.  Moreover, the Examiner does not see how the amendments of February 17, 2022 change or limit the scope to the previously claimed scope of the claimed subject matter as claimed January 30, 2020.  Moreover, a combiner is a term of art thus one of ordinary skill should understand how a combiner works regardless of the word merge or combine and, again, the previous Examiner did not rebut anything in the interview summary.   Also, claim 9 is still using the word “merge” whereas most all other claims use the word “combine” thus it appears that the two words are interchangeable.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language regarding the limitation “a radar component configured to output information associated with the radar reflections detected from the radar signals that reached the targets outside the automobile” in the independent claims is confusing.  As read literally, the reader would think that the radar component is a wireless device/radio that transmits information regarding received radar data to other vehicles or a network for traffic management purposes.  Yet, dependent claim 11 states that the radar control component configured to generate chirps as if the radar component is now acting as a waveform generator or modulator.  However, the radar control component cannot be both.  In other words, the radar component in claim 1 appears to be some type of vehicle to vehicle v2v type of radio separate from the radar whereas in claim 11 the radar component now appears to be the radar waveform generator or modulator that is part of the radar.  
However, the specification at paragraph 19 states “The radar system 102 includes a communication interface 208 to transmit the radar data to the vehicle-based systems 202 or to another component of the vehicle 104 over a communication bus of the vehicle 104.”  Thus, it appears that the language “outside the automobile” is modifying the “radar signals” and not modifying the “output information” outputted form the “radar control component” in claim 1.  Based on this assumption, it now appears that the radar component is an internal communication device and not v2v.  Nonetheless, it is still not understood how an internal communication device is related to the radar waveform generator or modulator as the communication device would be separate from the radar. The specification does not provide any clarity to this issue.  As such, the metes and bounds of the claim cannot fully be determined, thus the claims are indefinite.
The language “wherein the radar reflections are synchronized with the common oscillator signal” in claim 20 is not clear.  The specification at Para. 66 states “At 714, the radar processor 214 controls the transceivers 502-1 and 502-2 to output radar chirps that are synchronized to the common oscillator signal, including waveforms such as waveforms 800-1 through 800-4.”  However, nothing in paragraph 66 says anything about reflections.  Reflections could arrive from several different sources, e.g. ground, trees, buildings etc., that are spaced at different distances from the radar.  The specification at Para. 61 states that “the architecture 606-4 may ensure each of the transceivers 502-1 through 504-4 is synchronized to the common oscillator signal.”  Again, paragraph 61 says nothing in regard to reflections.  The specification at para. 87 recites verbatim the limitation at issue in claim 20.   Again, reflections could arrive from several different sources, e.g. ground, trees, buildings etc., that are spaced at different distances from the radar.  Perhaps Applicant is referring to unambiguous range but there would exist an issue of practicality as to what all reflections would be relevant based on distance which would require the Examiner to formulate an opinion.  In other words, the Examiner would have to speculate as to what is meant by the limitation at issue.  As such, the metes an bounds of the claim are not clearly defined thus the claim is indefinite.  
Dependent claims 1-7, 9-14 and 20 are rejected due to a dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
Claims 1, 3 – 10 and 15 – 20 are rejected under 35 U.S.C. 103 as being obvious over Gwin (US 9,261,587) in view of Mikhailov (US 2020/0158823) and Ibrahim (US 2018/0257660).
Note:  Strikethrough means that the limitation is not taught. 
Regarding the broadest reasonable interpretation of a transceiver, Neither the specification nor drawings provide any clarity as to when the transceivers overlap as in sharing components common to the entire system and do not overlap.  Also, not all transceivers comprise of the same exact number of components and do not always have the same type of components.  
As to claims 1, 8 and 15, Gwin teaches a scalable cascading (Gwin: 6:1 “radar”) comprising:
a plurality of transceivers capable of outputting respective local oscillator (LO) signal signals (Gwin: Fig. 3 is a block diagram of an exemplary controlled signal source.  See col. 3 ll. 12 – 13.  Fig. 3 show signal generator 302 eventually fed into a combiner.  Each of the two controlled sources 202a, 202b are taught as being able to include signal generators.  See col. 4, ll. 26-29.); 
a combiner configured to combine the respective LO signals that are output from at least two of the transceivers into a common oscillator signal that is based on a combination of the respective LO signals that are output from the at least two transceivers (Gwin: Fig. 2 shows controlled sources 202a and 202b fed into combiner 204.); 
at least one divider configured to distribute the common oscillator signal to each of the transceivers (Gwin: Fig. 2 shows the combined signal 204 fed into splitter 206) when the transceivers are emitting radar signals for detecting radar reflections from targets outside an automobile (Gwin: col. 2 ll. 49 – 52 “multiple antenna faces each having a passive non-redundant signal distribution system, and/or a firs one of the signal links comprises a digital receiver/exciter”); and 
.
In the same field of endeavor, Mikhailov teaches a scalable cascading automotive radar system (Mikhailov: Title and Paragraph 42 “vehicle”) comprising:
a plurality of transceivers capable of outputting respective local oscillator (LO) signal signals (Mikhailov: Para. 40 “The antenna array 21 is connected to the signal generators 18 via signal distribution equipment 22, which signal distribution equipment 22 may comprise one or several signal combiners and/or one or several signal dividers.”  Fig. 1 shows the signal generators feeding the combiner and/or divider); 
a combiner configured to combine the respective LO signals that are output from at least two of the transceivers into a common oscillator signal that is based on a combination of the respective LO signals that are output from the at least two transceivers (Mikhailov: Para. 29 “the several transmission antennas may be connected to the signal generators via one or several signal dividers, one or several signal combiners …”  Fig. 1 item 22); 
at least one divider configured to distribute the common oscillator signal to each of the transceivers when the transceivers are emitting radar signals for detecting radar reflections from targets outside an automobile (Mikhailov: Id.); 
Gwin does not specify that the radar is for use in the automotive industry.  It would be obvious to modify the radar system of Gwin to be an automotive radar because of supply and demand because automotive radars are in demand and are a growing field.  An example of a reference that teaches automotive radar is Mikhailov as discussed supra.  The modification of Gwin’s radar system to be one of automotive application is to simply substitute out various components that are not already calibrated for the frequency range required for automotive radars.  For example, if a mixer is calibrated for a frequency range other than that of an automotive radar, one would simply swap out that mixer for another mixer that is calibrated for that frequency range.  The motivation to modify Gwin’s radar into an automotive radar is simple – financial gain because, again, automotive radars are in demand and is a growing field.  Moreover, manufacturers of vehicles intended to be equipped with a radar would find Gwin’s radar a competitive and desirable choice because of Gwin’s redundant nature which would prevent a single failure from being a completer failure.  See Gwin col. 1 lines 14 – 21.  
As best understood at least for the independent claims, neither Gwin nor Mikhailov teach the limitation a radar control component configured to output information about the radar reflections from the targets outside the automobile.  
In the same field of endeavor, Ibrahim teaches “Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) communication, collectively referred as Vehicle-to-everything (V2X), is a wireless technology for increasing road safety and improving traffic management, with intelligent transport system. It can also include V2P (Vehicle-to-Pedestrian), V2D (Vehicle-to-device), and V2G (Vehicle-to-grid) communications.”  Ibrahim also teaches an advanced drive assistance ADAS wherein a vehicle controller provides actuation based on sensor data including radar.  See Ibrahim Para. 517 and Fig. 4.  
In view of the teachings of Ibrahim, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a communication radio/network to provide for V2X communication to communicate information received by the radar system of Gwin in view of Mikhailov in order to improve traffic management thereby improving safety of travel.  For example, the terminal server or local network switch of Gwin’s figure 4 could be modified to relay V2X communications or a separate V2X radio could simply be wired into the radar system.  It would have also been obvious to include the vehicle controller as taught by Ibrahim in order to control the vehicle based on radar data received by the radar as taught by Gwin in view of Mikhailov in order to reduce accidents thereby improving safety.  As such, the Examiner believes that Ibrahim teaches at least two of the three interpretations as discussed in the 112 rejection as discussed supra.  
As to claim 3, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 1, further comprising a plurality of antennas configured to emit the radar signals and detect the radar reflections (Gwin: col. 2 ll. 49 “multiple antenna faces”; Mikhailov: Para. 40 “antenna array 21” Fig. 1).
As to claim 4, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 1, wherein the plurality of transceivers further include at least two additional transceivers that are each configured to receive the common oscillator signal (Gwin Fig. 2 col. 3 ll. 42 “various signal sinks 210a-N …”; Mikhailov: Para. 29 “several transmission antennas”).
As to claims 5, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claims 4, wherein the combiner is configured to not merge the respective LO signal signals from at least two other transceivers of the plurality of transceivers (Gwin: “The signal switching module 304 has a control input that allows an external control entity (not shown) to enable and disable emission of the reference signal by the controlled source 300. It is understood that the signal generator 302 and signal switching module 304 may be merged into a single directly controlled signal source” thus if a signal is disabled, said disabled signal cannot be merged or combined with another signal.).
As to claim 6, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 4, wherein: the additional transceivers are configured to output respective LO signals (Gwin: Fig. 5 items 502a and 502b); and the combiner is configured to merge the respective LO signals from the first, second, and the additional transceivers into the common oscillator signal (Gwin: Fig. 5 item 506. Although Gwin states that “the first system 502, which can be provided as a cabinet similar to that as shown in Fig. 4 col. 6 ll. 1-3”, one of ordinary skill would appreciate that 502 is not limited to only Fig. 4 by said language of col. 6 ll. 1-3 but could also apply to Fig. 3 so that Fig. 3 can enjoy the benefits of redundancy as discussed in claim 1 in order to prevent complete failure due to a single fault.)
As to claim 7, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 1, wherein the divider is configured to evenly distribute the common oscillator signal to respective LO signal input inputs of each of the plurality of transceivers (Gwin: col. 2 ll. 11 “passive divider”).
As to claim 9, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 8, wherein the combiner is configured to not merge the respective LO signal signals from at least two other transceivers of the transceivers (Gwin: “The signal switching module 304 has a control input that allows an external control entity (not shown) to enable and disable emission of the reference signal by the controlled source 300. It is understood that the signal generator 302 and signal switching module 304 may be merged into a single directly controlled signal source” thus if a signal is disabled, said disabled signal cannot be merged or combined with another signal.).
As to claim 10, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 8, wherein: the transceivers comprise four or more transceivers (Gwin Fig. 2 col. 3 ll. 42 “various signal sinks 210a-N …”; Mikhailov: Para. 29 “several transmission antennas”); and
the divider comprises multiple dividers configured to distribute an equal portion of the common oscillator signal output from the combiner to the respective LO signal input of each of the plurality of transceivers (Gwin: Figs. 5 – 6 show multiple splitters.  Again, regarding Fig. 5 see rational in claim 6 regarding figure 3.).
As to claim 16, Gwin in view of Mikhailov and Ibrahim teaches the method of claim 15, further comprising: while inputting the common oscillator signal into the respective LO signal input inputs of each of the at least two transceivers (Fig. 2 items 204, 206 and 210), simultaneously inputting the common oscillator signal into respective LO signal inputs of one or more additional transceivers of the automotive radar system that do not output respective LO signals when the at least two transceivers are emitting the radar signals for detecting the radar reflections from the targets outside the automobile (Gwin: col. 4 ll. 26 – 39 “switching module 304 … to enable or disable the reference signal output.”  See Fig. 3 which represents the controlled sources shown in Fig. 2.  See col. 3 ll. 12 – 13.  Thus, not every controlled source is operational. See also col. 5 ll. 1 – 8 of Gwin.).
As to claim 17, Gwin in view of Mikhailov and Ibrahim teaches the method of claim 16, further comprising: wherein the additional transceivers output respective LO signals (Fig. 3 shows an output from signal generator 30 to the signal switching 304), and further comprising refraining from obtaining the respective LO signals that are output from the additional transceivers (As discussed supra in claim 16, it not enabled, the signal will not be received by the combiner.  Thus, if the signals are disabled, then the signals cannot be obtained.  In other words, the combiner cannot received the disabled signals and thus is refrained from receiving said disabled signals.  See also col. 5 ll. 1 – 8 of Gwin.).
As to claim 18, Gwin in view of Mikhailov and Ibrahim teaches the method of claim 15, wherein the generating the common oscillator signal for input to the at least two transceivers comprises: combining the respective LO signals of the at least two transceivers to generate a combined LO signal, and prior to dividing the combined respective LO signal into the common oscillator signal (Gwin: Fig. 2 items 202, 204 and 206).
As to claim 20, Gwin in view of Mikhailov and Ibrahim teaches the method of claim 15, further comprising: detecting the radar reflections from the targets outside the automobile (the modification of Gwin in Mikhailov as discussed in claim 15 is automotive radar which detects reflections from the environment around the vehicle), wherein the radar reflections are synchronized with the common oscillator signal (refer to 112(b); As best understood Gwin teaches “various controlled sources are synchronized … (col. 5 ll. 20 – 20)”).
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Gwin in view of Mikhailov and Ibrahim as applied to claim 1 and in further view of Pond (US 11,199,616).
As to claim 2, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 1, further comprising an amplifier between the combiner and the divider (Gwin col. 4 ll. 60 “distribution amplifiers” Although Gwin does not explicitly state that the distribution amplifier is before or after the splitter, one of ordinary skill would appreciate that only one amplifier would be needed before the splitter in contrast to having to have several amplifiers after the splitter thus having the amplifier before would save on cost.), the amplifier configured to increase the common oscillator signal to a threshold level required by the transceivers for emitting the radar signals and detecting the radar reflections from the targets (Implicit.  One of ordinary skill would appreciate basic signal-to-noise requirements in order to detect return signals giving that the acronym of RADAR stands for radio detection and ranging.  In other words, Gwin teaches radio detection and ranging thus in order to detect and range one of ordinary skill would have to had considered signal-to-noise requirements not to mention nearby objects that would cause strong reflections that would presumably have no problem in overcoming noise.).
In the same field of endeavor, Pond in Fig. 5 shows a combiner network 303 that feeds amplifier 320 that feeds splitter 322.  
In view of the teachings of Pond, it would have been obvious to a person having ordinary skill in the art to place the amplifier as taught by Gwin in view of Mikhailov between the combiner and before the splitter in order to reduce the number of amplifiers needed as discussed supra thus saving cost.  
Claims 11 – 14 are rejected under 35 U.S.C. 103 as being obvious over Gwin in view of Mikhailov and Ibrahim as applied to claim 8 and in further view of Hosuyama (US 2017/0016983).  
As to claim 11, Gwin in view of Mikhailov and Ibrahim teaches the scalable cascading automotive radar system of claim 8, wherein the radar control component is further configured to: generate a first chirp with a first of the plurality of transceivers (Gwin: col. 2 ll. 27 “chirp”; Mikhailov: Para. 46 “the controller 14 or rather the computer program 25 running on the controller 14 controls the signal generators”); and 
generate a second chirp with a second of the plurality of transceivers,  (col. 2 ll. 27 “chirp”; Mikhailov: Para. 46 See also Mikhailov Para. 29 “the several transmission antennas may be connected to the signal generators via one or several signal dividers, one or several signal combiners and/or one or several switches being configured to selectively connect at least one of the signal generators to at least one of the transmission antennas” thus suggesting any combination of signals.).
In view of the teachings of Mikhailov, it would be advantageous to modify Gwen to include any number of combiners and/or divider with any number of selected signals in order to improve flexibility as to what signals to use which could further prevent total failure to any loss of any one signal. 
Gwin in view of Mikhailov and Ibrahim does not teach explicitly the limitation the second chirp having a different frequency function over time than the first chirp.
In the same field of endeavor, Hosuyama teaches “In step S1605, in this example, the transmission wave generation unit 1250 acquires, from the chirp wave table 1312, the parameters (up/down, frequency band, and cycle) of the second chirp wave whose frequency band is different from that of the first chirp wave and which has the up/down parameter opposite to that of the first chirp wave. In step S1607, the transmission wave generation unit 1250 generates the second chirp wave (Para. 210 and Fig. 16A step 1605)”
In view of the teachings of Hosuyama, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply two different frequency ranges of chirps to the teachings of Gwin in view of Mikhailov and Ibrahim in order to reduce interference thereby improving signal-to-noise and reduce false alarms.  For example, items 202a and 202b could be modulated with different frequency chirps.  Also, items 502a and 502b in figure 5 of Gwin can be modulated with different frequency chirps.  Although Gwin states that “the first system 502, which can be provided as a cabinet similar to that as shown in Fig. 4 col. 6 ll. 1-3”, one of ordinary skill would appreciate that 502 is not limited to only Fig. 4 by said language of col. 6 ll. 1-3 but could also apply to Fig. 3 so that Fig. 3 can enjoy the benefits of redundancy as discussed in claim 1 in order to prevent complete failure due to a single fault.  Alternatively, items 602 and 606 in Gwin’s figure 6 could be modulated with different frequency chirps.  Transmitting more than one frequency range reduces the possibility that all return signals will have interference because interference would have to cover all frequency ranges in order to affect all returns.  
As to claim 12, Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches the scalable cascading automotive radar system of claim 11, wherein the radar control component is further configured to: generate a third chirp with a third of the plurality of transceivers; and generate a fourth chirp with a fourth of the plurality of transceivers (See Mikhailov Para. 29 “the several transmission antennas may be connected to the signal generators via one or several signal dividers, one or several signal combiners and/or one or several switches being configured to selectively connect at least one of the signal generators to at least one of the transmission antennas” thus suggesting any combination of signals.).
The rational used to reject claim 12 is the same as for the rejection of claim 11.  The mere duplication of parts has no patentable significance unless a new and expected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, the result is the same in that Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches, suggests or makes obvious that a plurality of transceivers can be separated into several sets of transceivers wherein each set of transceivers transmits a chirp in the same or different frequency range.  At least Gwin teaches the same frequency range, Mikhailov teaches any number of signals including combinations of said signals and wherein at least Hosuyama teaches different frequencies in order to reduce interference.  Whether there exist 5 sets of transceivers or 500 sets of transceivers with some of the said 5 or 500 sets of transceivers having different frequencies does not make any less predictable.  
As to claim 13, Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches the scalable cascading automotive radar system of claim 12, wherein at least two of the first, second, third, or fourth chirps have respective frequency functions over time that are the same (same rationale as provided for in claim 12 See also Mikhailov Para. 29 “the several transmission antennas may be connected to the signal generators via one or several signal dividers, one or several signal combiners and/or one or several switches being configured to selectively connect at least one of the signal generators to at least one of the transmission antennas” thus suggesting any combination of signals.).
Also, Gwin provides the basis of providing for a chirp as cited in claim 11.  Mikhailov teaches any number of signals including combinations of said signals in claim 11.  Hosuyama provides the basis of transmitting different sets of chirps each chirp having different frequency range in order to reduce interference.  The claimed subject matter of claim 13 and 14 are obvious variations of what is taught by Gwin, Mikhailov and Hosuyama because the mere duplication of parts has no patentable significance unless a new and expected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Whether one set of transceivers or a plurality of transceiver sets are duplicates makes no difference because no new and unexpected result is produced.  Id.  Here, the result is the same in that Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches, suggests or makes obvious that a plurality of transceivers can be separated into several sets of transceivers wherein each set of transceivers transmits a chirp in the same or different frequency range.  At least Gwin teaches the same frequency range wherein at least Hosuyama teaches different frequencies in order to reduce interference.  Whether there exist 5 sets of transceivers or 500 sets of transceivers with some of the said 5 or 500 sets of transceivers having different frequencies does not make any less predictable.  
As to claim 14, Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches the scalable cascading automotive radar system of claim 12, wherein at least two of the first, second, third, and fourth chirps comprise respective frequency functions of time that are different (same rationale as provided for in claim 13.  See also Mikhailov Para. 29 “the several transmission antennas may be connected to the signal generators via one or several signal dividers, one or several signal combiners and/or one or several switches being configured to selectively connect at least one of the signal generators to at least one of the transmission antennas” thus suggesting any combination of signals.).
Also, Gwin provides the basis of providing for a chirp as cited in claim 11.  Mikhailov teaches any number of signals including combinations of said signals.  Hosuyama provides the basis of transmitting different sets of chirps each chirp having different frequency range in order to reduce interference.  The claimed subject matter of claim 13 and 14 are obvious variations of what is taught by Gwin, Mikhailov and Hosuyama because the mere duplication of parts has no patentable significance unless a new and expected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Whether one set of transceivers or a plurality of transceiver sets are duplicates makes no difference because no new and unexpected result is produced.  Id.  Here, the result is the same in that Gwin in view of Mikhailov, Ibrahim and Hosuyama teaches, suggests or makes obvious that a plurality of transceivers can be separated into several sets of transceivers wherein each set of transceivers transmits a chirp in the same or different frequency range.  At least Gwin teaches the same frequency range wherein at least Hosuyama teaches different frequencies in order to reduce interference.  Whether there exist 5 sets of transceivers or 500 sets of transceivers with some of the said 5 or 500 sets of transceivers having different frequencies does not make any less predictable.  
In other words, it is obvious in view of In reHarza, that Gwin can have more than two chirps and it would be obvious in view of Hosuyama that at least one or more of said chirps could be of a different frequency to reduce inference.  Thus, any combination that does not produce an unexpected result would be obvious.  Also, a “reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dean (US 6,441,783) teaches “A circuit module for a phased array (10) incorporates radio frequency (RF) mixers (54a, 54b) connected to an RF splitter/combiner (52) and to in-phase and quadrature RF reference signals (Abstract).”
Chen (US 2014/0043104) teaches “he network has a quadrature voltage controlled oscillator (VCO) (1-9) connected to a sinusoidal combiner (1-10). The sinusoidal combiner is coupled to a power divider (1-12) (Abstract).”
Mindell (US 2018/0239010) shows receivers 12 feeding a combiner 24 which is eventually fed into a splitter 17.  A transmitter and/or receiver could easily be modified into a transceiver.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648